                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 AVID RADIOPHARMACEUTICALS,                          :          CIVIL ACTION
 INC.                                                :
                                                     :          No. 19-3632
       v.                                            :
                                                     :
 AIA AMERICA, INC., et al.                           :

                                         MEMORANDUM
 Juan R. Sánchez, C.J.                                                            January 23, 2020

       Plaintiff Avid Radio Pharmaceuticals, Inc. filed this malicious prosecution case against

Defendants AIA America, Inc. and Ronald Sexton. Defendants moved to dismiss the complaint

for failure to state a claim. Avid failed to respond to this motion within the requisite 14-day period.

To date, despite two additional orders directing Avid to respond, Avid has not responded to the

motion nor has it taken any other action to litigate this case. The Court will therefore dismiss this

action without prejudice for failure to prosecute.

BACKGROUND

       On August 12, 2019, Avid filed this case alleging Defendants maliciously prosecuted a

patent infringement case against it in this Court. On November 22, 2019, Defendants moved to

dismiss the complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6). Avid failed to respond to Defendants’ motion by the December 6, 2019, deadline.

       On December 17, 2019, the Court directed Avid to respond to the motion on or before

December 30, 2019. The Court advised Avid that failure to respond to the motion may result in

dismissal of the action for failure to state a claim under Rule 12(b)(6) or failure to prosecute under

Rule 41(b). Avid failed to respond to the motion a second time. On January 3, 2020, the Court

again directed Avid to respond to the motion on or before January 13, 2020. The Court again

advised Avid that failure to respond to the motion may result in dismissal of the action for failure
to state a claim under Rule 12(b)(6) or failure to prosecute under Rule 41(b). Avid failed to respond

to the motion a third time. To date, over two months after Defendants filed their motion to dismiss,

Avid has failed to take any further action in regard to this case.

DISCUSSION

       Federal Rule of Civil Procedure 41(b) permits a court to dismiss an action “[i]f the plaintiff

fails to prosecute or to comply with th[e] [Federal Rules of Civil Procedure] or a court order.” Fed.

R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962) (holding Rule 41(b)

does not “abrogate the power of courts, acting on their own initiative, to clear their calendars of

cases that have remained dormant because of the inaction or dilatoriness of the parties seeking

relief”). Ordinarily, before dismissing a case as a sanction for a party’s litigation conduct, a court

is required to evaluate the factors identified by the Third Circuit in Poulis v. State Farm Fire &

Cas. Co.:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to discovery;
       (3) a history of dilatoriness; (4) whether the conduct of the party or the attorney was
       willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
       entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim
       or defense.

747 F.2d 863, 868 (3d Cir. 1984) (emphasis omitted). “When a litigant’s conduct makes

adjudication of the case impossible, however, such balancing under Poulis is unnecessary.” Jones

v. N.J. Bar Ass’n, 242 F. App’x 793, 794 (3d Cir. 2007); see also McLaren v. N.J. State Dep’t of

Educ., 462 F. App’x 148, 149 (3d Cir. 2012).

       It is questionable whether an analysis of the Poulis factors is necessary, given Avid’s

failure to comply with the Court’s orders or to communicate with the Court in any way since the

filing of this case in August 2019. Assuming a Poulis analysis is required, the Court finds dismissal

is warranted under Poulis.

                                                  2
       Initially, the first Poulis factor—personal responsibility—weighs against dismissal.

Because Avid is represented by counsel, it is unclear the extent that Avid is responsible for the

failure to prosecute this action. Thus, the Court will weigh this factor against dismissal for failure

to prosecute. See Parks v. Ingersoll-Rand Co., 380 F. App’x 190, 194 (3d Cir. 2010) (finding

responsibility factor weighed against dismissal where there was no evidence the plaintiff, as

opposed to counsel, was personally responsible for not securing default judgment).

       The second Poulis factor—the prejudice to Defendants—also weighs slightly against

dismissal. There is no evidence that Avid’s failure to prosecute this case has impaired Defendants

ability to prepare a meaningful defense. Cf. Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir.

2003) (affirming district court’s finding that “the burden imposed by impeding a party’s ability to

prepare effectively a full and complete trial strategy is sufficiently prejudicial” to warrant

dismissal). Moreover, there is no evidence that there has been an irretrievable loss of evidence or

that Avid’s actions have imposed excessive costs on Defendants (although Defendants did incur

some cost in preparing the motion to dismiss). Cf. Adams v. Trs. of N.J. Brewery Emps.’ Pension

Tr. Fund, 29 F.3d 863, 873 (3d Cir. 1994) (“Examples of prejudice include “the irretrievable loss

of evidence, the inevitable dimming of witnesses’ memories, or the excessive and possibly

irremediable burdens or costs imposed on the opposing party.” (internal quotations omitted)). The

Court therefore weighs this factor slightly against dismissal.

       Third, Avid has displayed a pattern of dilatoriness in this case, which weighs heavily in

favor of dismissal. On three separate occasions, Avid has failed to respond to Defendants’ motion

to dismiss. Avid has further failed to comply with two orders directing it to respond to the motion

to dismiss. See Adams, 29 F.3d at 874 (“Extensive or repeated delay or delinquency constitutes a




                                                  3
history of dilatoriness, such as . . . consistent tardiness in complying with court orders.”). The third

Poulis factor therefore weighs heavily in favor of dismissal.

        The fourth Poulis factor—willfulness or bad faith conduct—also weighs in favor of

dismissal. As noted, the Court has provided Avid ample opportunity to respond to Defendants’

motion to dismiss. See Order, Dec. 17, 2019, ECF No. 6; Order, Jan. 3, 2020, ECF No. 7. Despite

this Court’s repeated directions and warnings that failure to comply may result in dismissal, Avid

has failed to act. Avid’s failure can consequently be regarded as willful. See Cleary v. Atria Mgmt.

Co., No. 15-2779, 2015 WL 4770913, *2 (E.D. Pa. 2015) (“The Plaintiff ignored a communication

from Chambers, two direct Court orders, and several extension periods. His decision to ignore

these demands, ‘even after express warnings about the consequences, can only be regarded as

willful.’” (citation omitted))

        Next, the fifth Poulis factor—the effectiveness of sanctions other than dismissal—weighs

in favor of dismissal. It is unclear whether monetary sanctions would be warranted in this matter

or would have a meaningful impact on Avid’s behavior. In any event, while the Court could issue

fines or costs as sanctions for Avid’s failure to comply, the Court twice placed Avid on notice that

failure to comply with its orders would result in dismissal of the action, and dismissal is an

effective sanction. Thus, dismissal is the most appropriate action for the Court. See Kessler v.

Foradora, No. 06-934, 2006 WL 3762013, at *2 (W.D. Pa. Dec. 20, 2006) (finding dismissal was

the most appropriate sanction where the petitioner’s financial status was unknown and the

petitioner twice ignored court orders). The fifth Poulis factor consequently weighs in favor of

dismissal.

        Last, the Court will assume the final Poulis factor—the meritoriousness of Avid’s claims—

weighs against dismissal. When evaluating the meritoriousness factor, courts apply the standard



                                                   4
for a Rule 12(b)(6) motion to dismiss for failure to state a claim. See Briscoe v. Klaus, 538 F.3d

252, 263 (3d Cir. 2008). Because Avid has not opposed Defendants’ motion to dismiss, this Court

is not in a position to fully evaluate that motion on its merits. Given this uncertainty, the Court will

assume the fifth factor weighs against dismissal.

CONCLUSION

       The third, fourth, and fifth Poulis factors weigh strongly in favor of dismissal and tip the

balance in favor of dismissing Avid’s case against Defendants. These factors are not outweighed

by the remaining factors that do not support dismissal. See Briscoe, 538 F.3d at 263 (“[N]ot all of

the Poulis factors need be satisfied in order to dismiss a complaint.” (citation omitted)).

Accordingly, this action will be dismissed without prejudice for failure to prosecute.

       An appropriate order follows.



                                               BY THE COURT:



                                               /s/ Juan R. Sánchez
                                               Juan R. Sánchez, C.J.




                                                   5
